DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are presented for examination.
Claims 1-24 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 1, 9, and 17 are directed toward a “A computer-implemented method for monitoring…, A system for monitoring activity…, A computer program product embodied on a non-transitory computer readable medium…” Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim 1, 9, and 17 recite the abstract idea, e.g., taking an example of claim 16 here, “…configuring the geofence by using user defined location attributes; receiving device activity information from the one or more M2M devices, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; evaluating device activity information based on predetermined geofence parameters relative to the geofence; and issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of behaviors of the their children/family members or friends in relation to locations of incidents that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of behaviors of the children/family members in their minds based on locations of incidents, and based on current information of the children/family members whereabouts (i.e. a parents observe the habits, incidents or whereabouts of their children/family members, and judge accordingly based on the previous experiences). 
Applicant’s independent claims 1, 9, and 17 also recite the abstract idea “…evaluating device activity information based on predetermined geofence parameters relative to the geofence; and issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of behaviors of the children/family members or friends or in relation to locations of incidents that they have stored in their memory.
Applicant’s independent claims 1, 9, and 17 also recite the abstract idea “…monitoring…, configuring…, …receiving…, evaluating…, issuing…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of behaviors of the their children/family members or friends in relation to locations of incidents that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of behaviors of the children/family members in their minds based on locations of incidents, and based on current information of the children/family members whereabouts (i.e. a parents observe the habits, incidents or whereabouts, and judge accordingly based on the previous experiences).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 1, 9, and 17 recite an additional limitation including “…one or more Machine to Machine (M2M) devices…, an enablement platform for building web sites and web applications using data storage and management capabilities of hosted web services…,  a computer causes the computer to perform a method…, and a processor, a memory, a communications adapter in communication with a network and a sensor.” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 1, 9, and 17 recite further additional limitations including: “…one or more Machine to Machine (M2M) devices…, an enablement platform for building web sites and web applications using data storage and management capabilities of hosted web services…,  a computer causes the computer to perform a method…”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1, 9, and 17 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claims 1, 9, and 17  do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 1, 9, and 17 are reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 2-8, 10-16, and 18-24 are dependent of claims 1, 9, and 17 which are “A computer-implemented method for monitoring…, A system for monitoring activity…, A computer program product embodied on a non-transitory computer readable medium…” claims (Therefore, it can be seen that it falls within one of the four statutory categories of invention)(Step 1: yes)).
          Step 2A Prong One: claims 2-8, 10-16, and 18-24 recite the limitation of  “configuring…, comparing…, evaluating…, and drawing…” steps; in (claims 2-8, 10-16, and 18-24). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “configuring…, comparing…, evaluating…, and drawing…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 2-8, 10-16, and 18-24 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 1-24 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

          1. A computer-implemented method for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence, the (computer-implemented) method comprising: configuring the geofence by using user defined location attributes; receiving device activity information from the one or more M2M devices, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; evaluating (the) device activity information based on predetermined geofence parameters relative to the geofence; and issuing an alert if at least one of the one or more M2M devices is performing outside the (predetermined) geofence parameters.
          4. The computer-implemented method of claim 1, wherein evaluating (the) device activity relative to the geofence based on predetermined geofence parameters comprises comparing values provided by the user for one or more parameters to ( values received as the device activity information for that parameter.
         5. The computer-implemented method of claim 1, wherein evaluating (the) device activity relative to the geofence based on predetermined geofence parameters comprises evaluating (the) device activity information relative to location information for the one or more M2M devices.
          9. A system for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence comprising an enablement platform for building web sites and web applications using data storage and management capabilities of hosted web services, wherein the web application created by using the enablement platform receives user defined location attributes and configures the geofence; receives predetermined parameters for the configured geofence; tracks one or more M2M devices and their activity relative to the geofence; evaluates device activity relative to the geofence based on ( predetermined geofence parameters, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; and issues an alert if at least one of the one or more M2M devices is performing outside the (predetermined) geofence parameters.
          12. The system of claim 9, wherein evaluating (the) device activity relative to the geofence based on the predetermined geofence parameters comprises comparing values provided by the user for one or more parameters to ( values received as the device activity information for that parameter.
          13. The system of claim 9, wherein evaluating (the) device activity relative to the geofence based on the predetermined geofence parameters comprises evaluating device activity information relative to location information for the one or more M2M devices.
          17. A computer program product embodied on a non-transitory computer readable medium, comprising computer code which when executed by a computer causes the computer to perform a method for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence, comprising: configuring the geofence by using user defined location attributes; receiving device activity information from the one or more M2M devices, wherein (the) device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; evaluating (the) device activity information based on predetermined geofence parameters relative to the geofence; and issuing an alert if at least one of the one or more M2M devices is performing outside the (predetermined) geofence parameters.
          20. The computer program product of claim 17, wherein evaluating (the) device activity relative to the geofence based on predetermined geofence parameters comprises comparing values provided by the user for one or more parameters to (  values received as the device activity information for that parameter.
          21. The computer program product of claim 17, wherein evaluating (the) device activity relative to the geofence based on (the) predetermined geofence parameters comprises evaluating (the) device activity information relative to location information for the one or more M2M devices.

         Appropriate correction is required.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 9,774,994 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 9, and 17 of the instant application and claims 1, 8, and 15 of the US Patent No. 9,774,994 B2 (Please see the Table below):

Claims of US Pat. No. 9,774,994 B2 (hereinafter ‘994)
Claims of pending Application 16/944,565
Reasoning
1. A method, comprising: receiving, by an application controller executing on one or more first virtual machines of a cloud computing platform and from a development environment executing on a client device, an M2M application, the M2M application being compatible with a runtime environment available from the cloud computing platform; submitting, by the application controller and to a service provider executing on one or more second virtual machines of the cloud computing platform, a request for geographic area data; receiving geographic area data from the service provider, receiving, from the development environment executing on the client device, a user selection of a particular geographic area included in the received geographic area data; binding, by the application controller, the selected geographic area to the M2M application; and packaging, by the application controller, the edited M2M application into an M2M application deployment package, wherein the M2M application evaluates one or more parameters based on predetermined criteria in relation to the selected geographic area for a plurality of M2M devices and issues alerts if one or more of the plurality of M2M devices are performing outside the predetermined criteria for the one or more parameters for the selected geographic area.
8. A computer-implemented system comprising: a processor, and a memory in communication with the processor wherein the memory containing program instructions which when executed by the processor, perform the following operations comprising: receiving an M2M application, the M2M application being compatible with a runtime environment available from a cloud computing platform; submitting a request for geographic area data to a service provider; receiving geographic area data from the service provider, receiving a user selection of a particular geographic area included in the received geographic area data; binding the selected geographic area to the M2M application; and packaging the edited M2M application into an M2M application deployment package, wherein the M2M application evaluates one or more parameters based on predetermined criteria in relation to the selected geographic area for a plurality of M2M devices and issues alerts if one or more of the plurality of M2M devices are performing outside the predetermined criteria for the one or more parameters for the selected geographic area.
15. A computer program product embodied on a non-transitory computer readable medium, comprising computer code which when executed by a computer causes the computer to perform a method comprising: receiving the M2M application being compatible with a runtime environment available from a cloud computing platform; submitting a request for geographic area data to a service provider; receiving geographic area data from the service provider, receiving a user selection of a particular geographic area included in the received geographic area data; binding the selected geographic area to the M2M application; and packaging the edited M2M application into an M2M application deployment package, wherein the M2M application evaluates one or more parameters based on predetermined criteria in relation to the selected geographic area for a plurality of M2M devices and issues alerts if one or more of the plurality of M2M devices are performing outside the predetermined criteria for the one or more parameters for the selected geographic area.
1. A computer-implemented method for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence, the method comprising: configuring the geofence by using user defined location attributes; receiving device activity information from the one or more M2M devices, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; evaluating device activity information based on predetermined geofence parameters relative to the geofence; and issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
9. A system for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence comprising an enablement platform for building web sites and web applications using data storage and management capabilities of hosted web services, wherein the web application created by using the enablement platform receives user defined location attributes and configures the geofence; receives predetermined parameters for the configured geofence; tracks one or more M2M devices and their activity relative to the geofence; evaluates device activity relative to the geofence based on the predetermined geofence parameters, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; and issues an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
17. A computer program product embodied on a non-transitory computer readable medium, comprising computer code which when executed by a computer causes the computer to perform a method for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence, comprising: configuring the geofence by using user defined location attributes; receiving device activity information from the one or more M2M devices, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; evaluating device activity information based on predetermined geofence parameters relative to the geofence; and issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
Claims of ‘994 only differ from the instant application, in that the claims of ‘994 specify “an application controller executing on one or more first virtual machines of a cloud computing platform and from a development environment executing on a client device, an M2M application, the M2M application being compatible with a runtime environment available from the cloud computing platform; submitting, by the application controller and to a service provider executing on one or more second virtual machines of the cloud computing platform, binding, by the application controller, the selected geographic area to the M2M application; and packaging, by the application controller, the edited M2M application into an M2M application deployment package”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘994. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '994.


Claims 1-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,750,312 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 9, and 17 of the instant application and claims 1, 8, and 15 of the US Patent No. 10,750,312 B2 (Please see the Table below):

Claims of US Pat. No. 10,750,312 B2 (hereinafter ‘312)
Claims of pending Application 16/944,565
Reasoning
1. A computer-implemented method for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence, the method comprising: configuring the geofence by using user defined location attributes, wherein configuring the geofence by using user defined location attributes further comprises allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map; receiving device activity information from the one or more M2M devices, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; evaluating device activity information based on predetermined geofence parameters relative to the geofence; and issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
8. A system for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence comprising an enablement platform for building web sites and web applications using data storage and management capabilities of hosted web services, wherein the web application created by using the enablement platform receives user defined location attributes and configures the geofence, wherein user defined location attributes further comprise allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map; receives predetermined parameters for the configured geofence; tracks one or more M2M devices and their activity relative to the geofence; evaluates device activity relative to the geofence based on the predetermined geofence parameters, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; and issues an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
15. A computer program product embodied on a non-transitory computer readable medium, comprising computer code which when executed by a computer causes the computer to perform a method for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence, comprising: configuring the geofence by using user defined location attributes, wherein configuring the geofence by using user defined location attributes further comprises allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map; receiving device activity information from the one or more M2M devices, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; evaluating device activity information based on predetermined geofence parameters relative to the geofence; and issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
1. A computer-implemented method for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence, the method comprising: configuring the geofence by using user defined location attributes; receiving device activity information from the one or more M2M devices, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; evaluating device activity information based on predetermined geofence parameters relative to the geofence; and issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
2. The computer-implemented method of claim 1, wherein configuring the geofence by using user defined location attributes further comprises allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map.
9. A system for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence comprising an enablement platform for building web sites and web applications using data storage and management capabilities of hosted web services, wherein the web application created by using the enablement platform receives user defined location attributes and configures the geofence; receives predetermined parameters for the configured geofence; tracks one or more M2M devices and their activity relative to the geofence; evaluates device activity relative to the geofence based on the predetermined geofence parameters, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; and issues an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
10. The system of claim 9, wherein configuring the geofence by using user defined location attributes further comprises allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map.
17. A computer program product embodied on a non-transitory computer readable medium, comprising computer code which when executed by a computer causes the computer to perform a method for monitoring activity of one or more Machine to Machine (M2M) devices relative to a geofence, comprising: configuring the geofence by using user defined location attributes; receiving device activity information from the one or more M2M devices, wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location, time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof; evaluating device activity information based on predetermined geofence parameters relative to the geofence; and issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
18. The computer program product of claim 17, wherein configuring the geofence by using user defined location attributes further comprises allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map.
Claims of ‘312 only differ from the instant application, in that the claims of ‘312 specify “allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘312. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '312.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9, 11-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US Pub. No.: 2011/0112768 A1: hereinafter “Doyle”) in view of Michalson et al. (US Pub. No.: 2014/0274115 A1: hereinafter “Michalson”).


          Consider claim 1:
                   Doyle teaches a computer-implemented method for monitoring activity (See Doyle, e.g., a method for location-based tracking using geofences, therefore, monitoring of Fig. 1 elements 110-145, Fig. 2 steps 210-240) of one or more Machine to Machine (M2M) devices (Fig. 1 elements 110-145, using geofence results in improved tracking of a mobile device since geofence more closely matches the larger size of apartment building) relative to a geofence (See Doyle, e.g., tracking a location of  a child ¶ [0020]-¶ [0026], and Fig. 1 elements 110-145, Fig. 2 steps 210-240), the method comprising: configuring (e.g., geofence boundaries may be determined by selecting a class or category among a library of categories of geophysical entities that closely matches that of the geophysical entity, therefore, configuring of Fig. 1 elements 110-145, Fig. 2 steps 210-240) the geofence by using user defined location attributes (See Doyle, e.g., determining boundaries of a geofence, categories may comprise single-family residences, apartment buildings, schools, airports, factories, shopping malls, parks, hospitals, and/or truck stops of ¶ [0022]-¶ [0026], and Fig. 1 elements 110-145, Fig. 2 steps 210-240), receiving (e.g., the location information is received to track the location of the child or individual using the geofencing, therefore, receiving of Fig. 1 elements 110-145, Fig. 2 steps 210-240) device activity information (e.g., tracking the mobile phone for locations etc. using the geofencing of Fig. 1 elements 110-145, Fig. 2 steps 210-240) from the one or more M2M devices (e.g., the tracking is performed using the mobile device of Fig. 1 elements 110-145, Fig. 2 steps 210-240), wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location (See Doyle, e.g., “…The modem and SPS receiver may communicate with one another, and such communication may include, for example, the cellular identification of the device, estimates of time and/or location, frequency, or other radio information…” of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 81--840), time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110…, of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840); evaluating (e.g., the location information is received to track the location of the child or individual using the geofencing, therefore, evaluating of Fig. 1 elements 110-145, Fig. 2 steps 210-240) device activity information based on predetermined geofence parameters (e.g., geofence boundaries may be determined by selecting a class or category among a library of categories of geophysical entities that closely matches that of the geophysical entity, therefore, predetermining of Fig. 1 elements 110-145, Fig. 2 steps 210-240) relative to the geofence (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110, perhaps even in a street or another residence. On the other hand, if a child is within geofence 115, then it is more likely that the child is also within single-family residence 110 of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840).
                Doyle further teaches that “processing electronic signals on a special purpose computing device to maintain signals representative of information regarding a plurality of geophysical entity categories in a memory; processing electronic signals on the special purpose computing device to approximate one or more physical features of a geophysical entity among the geophysical entity categories; and processing electronic signals on the special purpose computing device to determine boundaries of a geo-fence based, at least in part, on the physical features of the geophysical entity”, therefore, establishing a geofence that accurately corresponds to a region of interest. For example, if a boundary of a school does not reasonably match a geofence established for the school, then detection of a child leaving the school may lead to a false alarm, or an actual departure from the school may not be detected, as taught Para 0017. However, Doyle does not explicitly teach and issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
                In an analogous filed of endeavor, Michalson teaches issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters (See Michalson, e.g., If the data associated with remote monitoring device contains restrictions, such as remote monitoring device 100 being restricted to a certain area (known as geofencing), not arriving at a location on schedule, traveling in an unexpected location, and the like, then an alarm condition may exist. If there is a violation of an alarm condition, alarms 807 are triggered, resulting in messages being sent to predetermined destinations via e-mail, text messaging, telephone call as appropriate for the nature of the alarm. Another use of alarms 807 could also be to facilitate the provision of location based services of ¶ [0093], Fig. 8 steps 805-807).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Doyle by adding the above features, as taught by Michalson, so as to effectively establishing the whereabouts and anticipated destinations of people or similarly regarded assets even when those people or assets are in locations where current location technologies are ineffective. 

          Consider claim 3:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 1. In addition, Doyle teaches wherein the user defined location attributes further comprise one or more of a latitude, longitude, altitude or a combination thereof (See Doyle, e.g., Individual residences 710 may be associated with respective addresses and/or map coordinates, such as latitude and longitude of ¶ [0032], and Fig. 7 elements 710a-g).

          Consider claim 4:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 1. In addition, Doyle teaches wherein evaluating device activity relative to the geofence based on predetermined geofence parameters comprises comparing values provided by the user for one or more parameters to the values received as the device activity information for that parameter (See Doyle, e.g., “…a mobile phone user may choose to mark (establish) a geopoint at a location of a particular geophysical entity of interest, after which the user may be presented with a menu from which to select a category of geophysical entities that most closely matches that of the particular geophysical entity of interest…” of ¶ [0022]-¶ [0026], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

          Consider claim 5:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 1. In addition, Doyle teaches wherein evaluating device activity relative to the geofence based on predetermined geofence parameters comprises evaluating device activity information relative to location information for the one or more M2M devices (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110, perhaps even in a street or another residence. On the other hand, if a child is within geofence 115, then it is more likely that the child is also within single-family residence 110 of ¶ [0022]-¶ [0024], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

          Consider claim 6:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 5. In addition, Doyle teaches wherein the location information for the one or more M2M devices is extracted from the device activity information (e.g., tracking family members’ location) using the user defined location attributes (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110…,of ¶ [0022]-¶ [0024], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

         Consider claim 7:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 6. In addition, Doyle teaches wherein the one or more M2M devices comprise a device including a processor, a memory, a communications adapter in communication with a network and a sensor (See Doyle, e.g., the parents’ device, the child’s device, and the server with memories, processors to perform the steps or functions of the method of ¶ [0022]-¶ [0026], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).
         
          Consider claim 8:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 1. In addition, Doyle teaches wherein the geofence comprises a user defined geographic area (See Doyle, e.g., determining boundaries of a geofence, categories may comprise single-family residences, apartment buildings, schools, airports, factories, shopping malls, parks, hospitals, and/or truck stops of ¶ [0022]-¶ [0023], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

          Consider claim 9:
                   Doyle teaches a system (See Doyle, e.g., tracking a location of  a child using geofences of ¶ [0020]-¶ [0026], and Fig. 1 elements 110-145, Fig. 2 steps 210-240) for monitoring activity (e.g., a method for location-based tracking using geofences, therefore, monitoring of Fig. 1 elements 110-145, Fig. 2 steps 210-240) of one or more Machine to Machine (M2M) devices (Fig. 1 elements 110-145, using geofence results in improved tracking of a mobile device since geofence more closely matches the larger size of apartment building of Fig. 1 elements 110-145, Fig. 2 steps 210-240) relative to a geofence (See Doyle, e.g., tracking a location of  a child using geofences of ¶ [0020]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) comprising an enablement platform for building web sites and web applications using data storage and management capabilities of hosted web services (See Doyle, e.g., a system equipped with mobile devices, processors, memories, servers for tracking a location of  a child using geofences of ¶ [0020]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840), wherein the web application created by using the enablement platform receives user defined location attributes (See Doyle, e.g., determining boundaries of a geofence, categories may comprise single-family residences, apartment buildings, schools, airports, factories, shopping malls, parks, hospitals, and/or truck stops of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) and configures the geofence (e.g., geofence boundaries may be determined by selecting a class or category among a library of categories of geophysical entities that closely matches that of the geophysical entity, therefore, configuring of Fig. 1 elements 110-145, Fig. 2 steps 210-240), receives (e.g., the location information is received to track the location of the child or individual using the geofencing, therefore, receiving of Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) predetermined parameters (e.g., geofence boundaries may be determined by selecting a class or category among a library of categories of geophysical entities that closely matches that of the geophysical entity, therefore, predetermining of Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) for the configured geofence (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110, perhaps even in a street or another residence. On the other hand, if a child is within geofence 115, then it is more likely that the child is also within single-family residence 110 of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840), tracks (e.g., the location information is received to track the location of the child or individual using the geofencing, therefore, tracking) one or more M2M devices and their activity relative to the geofence (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110, perhaps even in a street or another residence. On the other hand, if a child is within geofence 115, then it is more likely that the child is also within single-family residence 110 of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840), evaluates (e.g., the location information is received to track the location of the child or individual using the geofencing, therefore, evaluating of Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) device activity relative to the geofence based on the predetermined geofence parameters (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110, perhaps even in a street or another residence. On the other hand, if a child is within geofence 115, then it is more likely that the child is also within single-family residence 110 of ¶ [0022]-¶ [0024], and Fig. 1 elements 110-145, Fig. 2 steps 210-240); wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location (See Doyle, e.g., “…The modem and SPS receiver may communicate with one another, and such communication may include, for example, the cellular identification of the device, estimates of time and/or location, frequency, or other radio information…” of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 81--840), time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110…, of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840).
               Doyle further teaches that “processing electronic signals on a special purpose computing device to maintain signals representative of information regarding a plurality of geophysical entity categories in a memory; processing electronic signals on the special purpose computing device to approximate one or more physical features of a geophysical entity among the geophysical entity categories; and processing electronic signals on the special purpose computing device to determine boundaries of a geo-fence based, at least in part, on the physical features of the geophysical entity”, therefore, establishing a geofence that accurately corresponds to a region of interest. For example, if a boundary of a school does not reasonably match a geofence established for the school, then detection of a child leaving the school may lead to a false alarm, or an actual departure from the school may not be detected, as taught Para 0017. However, Doyle does not explicitly teach and issues an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
                In an analogous filed of endeavor, Michalson teaches and issues an alert if at least one of the one or more M2M devices is performing outside the geofence parameters (See Michalson, e.g., If the data associated with remote monitoring device contains restrictions, such as remote monitoring device 100 being restricted to a certain area (known as geofencing), not arriving at a location on schedule, traveling in an unexpected location, and the like, then an alarm condition may exist. If there is a violation of an alarm condition, alarms 807 are triggered, resulting in messages being sent to predetermined destinations via e-mail, text messaging, telephone call as appropriate for the nature of the alarm. Another use of alarms 807 could also be to facilitate the provision of location based services of ¶ [0093], Fig. 8 steps 805-807).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Doyle by adding the above features, as taught by Michalson, so as to effectively establishing the whereabouts and anticipated destinations of people or similarly regarded assets even when those people or assets are in locations where current location technologies are ineffective. 
               
     Consider claim 11:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 9. In addition, Doyle teaches wherein the user defined location attributes further comprise one or more of a latitude, longitude, altitude or a combination thereof (See Doyle, e.g., Individual residences 710 may be associated with respective addresses and/or map coordinates, such as latitude and longitude of ¶ [0032], and Fig. 7 elements 710a-g).

          Consider claim 12:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 9. In addition, Doyle teaches wherein evaluating device activity relative to the geofence based on predetermined geofence parameters comprises comparing values provided by the user for one or more parameters to the values received as the device activity information for that parameter (See Doyle, e.g., “…a mobile phone user may choose to mark (establish) a geopoint at a location of a particular geophysical entity of interest, after which the user may be presented with a menu from which to select a category of geophysical entities that most closely matches that of the particular geophysical entity of interest…” of ¶ [0022]-¶ [0026], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

          Consider claim 13:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 9. In addition, Doyle teaches wherein evaluating device activity relative to the geofence based on predetermined geofence parameters comprises evaluating device activity information relative to location information for the one or more M2M devices (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110, perhaps even in a street or another residence. On the other hand, if a child is within geofence 115, then it is more likely that the child is also within single-family residence 110 of ¶ [0022]-¶ [0024], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

          Consider claim 14:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 13. In addition, Doyle teaches wherein the location information for the one or more M2M devices is extracted from the device activity information (e.g., tracking family members’ location) using the user defined location attributes (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110…,of ¶ [0022]-¶ [0024], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

         Consider claim 15:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 9. In addition, Doyle teaches wherein the one or more M2M devices comprise a device including a processor, a memory, a communications adapter in communication with a network and a sensor (See Doyle, e.g., the parents’ device, the child’s device, and the server with memories, processors to perform the steps or functions of the method of ¶ [0022]-¶ [0026], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).
         
          Consider claim 16:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 9. In addition, Doyle teaches wherein the geofence comprises a user defined geographic area (See Doyle, e.g., determining boundaries of a geofence, categories may comprise single-family residences, apartment buildings, schools, airports, factories, shopping malls, parks, hospitals, and/or truck stops of ¶ [0022]-¶ [0023], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

          Consider claim 17:
                   Doyle teaches a computer program product embodied on a non-transitory computer readable medium, comprising computer code (e.g., the parents’ device, the child’s device, and the server with memories, processors to perform the steps or functions of the method of Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) which when executed by a computer causes the computer to perform a method for monitoring activity (e.g., a method for location-based tracking using geofences, therefore, monitoring of Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) of one or more Machine to Machine (M2M) devices (Fig. 1 elements 110-145, using geofence results in improved tracking of a mobile device since geofence more closely matches the larger size of apartment building of Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) relative to a geofence (See Doyle, e.g., tracking a location of  a child using geofences of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840), comprising: configuring (e.g., geofence boundaries may be determined by selecting a class or category among a library of categories of geophysical entities that closely matches that of the geophysical entity, therefore, configuring of Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) the geofence by using user defined location attributes (See Doyle, e.g., determining boundaries of a geofence, categories may comprise single-family residences, apartment buildings, schools, airports, factories, shopping malls, parks, hospitals, and/or truck stops of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840), receiving (e.g., the location information is received to track the location of the child or individual using the geofencing, therefore, receiving of Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) device activity information (e.g., tracking the mobile phone for locations etc. using the geofencing of Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) from the one or more M2M devices (e.g., the tracking is performed using the mobile device), wherein device activity information from the one or more M2M devices further comprises one or more of: location of the device relative to the geofence, time of arrival of the device at a particular location (See Doyle, e.g., “…The modem and SPS receiver may communicate with one another, and such communication may include, for example, the cellular identification of the device, estimates of time and/or location, frequency, or other radio information…” of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 81--840), time of departure of the device from a particular location, speed of the device at a particular location, speed of the device at a particular time or a combination thereof (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110…, of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840); evaluating (e.g., the location information is received to track the location of the child or individual using the geofencing, therefore, evaluating of Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) device activity information based on predetermined geofence parameters (e.g., geofence boundaries may be determined by selecting a class or category among a library of categories of geophysical entities that closely matches that of the geophysical entity, therefore, predetermining of Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840) relative to the geofence (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110, perhaps even in a street or another residence. On the other hand, if a child is within geofence 115, then it is more likely that the child is also within single-family residence 110 of ¶ [0022]-¶ [0026], ¶ [0031]-¶ [0033], and Fig. 1 elements 110-145, Fig. 2 steps 210-240, Fig. 6 steps 610-640, Fig. 7 elements 700-710, and Fig. 8 steps 810-840).
               Doyle further teaches that “processing electronic signals on a special purpose computing device to maintain signals representative of information regarding a plurality of geophysical entity categories in a memory; processing electronic signals on the special purpose computing device to approximate one or more physical features of a geophysical entity among the geophysical entity categories; and processing electronic signals on the special purpose computing device to determine boundaries of a geo-fence based, at least in part, on the physical features of the geophysical entity”, therefore, establishing a geofence that accurately corresponds to a region of interest. For example, if a boundary of a school does not reasonably match a geofence established for the school, then detection of a child leaving the school may lead to a false alarm, or an actual departure from the school may not be detected, as taught Para 0017. However, Doyle does not explicitly teach and issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters.
                In an analogous filed of endeavor, Michalson teaches and issuing an alert if at least one of the one or more M2M devices is performing outside the geofence parameters (See Michalson, e.g., If the data associated with remote monitoring device contains restrictions, such as remote monitoring device 100 being restricted to a certain area (known as geofencing), not arriving at a location on schedule, traveling in an unexpected location, and the like, then an alarm condition may exist. If there is a violation of an alarm condition, alarms 807 are triggered, resulting in messages being sent to predetermined destinations via e-mail, text messaging, telephone call as appropriate for the nature of the alarm. Another use of alarms 807 could also be to facilitate the provision of location based services of ¶ [0093], Fig. 8 steps 805-807).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Doyle by adding the above features, as taught by Michalson, so as to effectively establishing the whereabouts and anticipated destinations of people or similarly regarded assets even when those people or assets are in locations where current location technologies are ineffective. 
                              
          Consider claim 19:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Doyle teaches wherein the user defined location attributes further comprise one or more of: a latitude, longitude, altitude or a combination thereof (See Doyle, e.g., Individual residences 710 may be associated with respective addresses and/or map coordinates, such as latitude and longitude of ¶ [0032], and Fig. 7 elements 710a-g).

          Consider claim 20:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Doyle teaches wherein evaluating device activity relative to the geofence based on predetermined geofence parameters comprises comparing values provided by the user for one or more parameters to the values received as the device activity information for that parameter (See Doyle, e.g., “…a mobile phone user may choose to mark (establish) a geopoint at a location of a particular geophysical entity of interest, after which the user may be presented with a menu from which to select a category of geophysical entities that most closely matches that of the particular geophysical entity of interest…” of ¶ [0022]-¶ [0026], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

          Consider claim 21:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Doyle teaches wherein evaluating device activity relative to the geofence based on predetermined geofence parameters comprises evaluating device activity information relative to location information for the one or more M2M devices (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110, perhaps even in a street or another residence. On the other hand, if a child is within geofence 115, then it is more likely that the child is also within single-family residence 110 of ¶ [0022]-¶ [0024], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

          Consider claim 22:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 21. In addition, Doyle teaches wherein the location information for the one or more M2M devices is extracted from the device activity information (e.g., tracking family members’ location) using the user defined location attributes (See Doyle, e.g., a child being tracked by a location-based service may be within geofence 135 while being far outside single-family residence 110…,of ¶ [0022]-¶ [0024], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

         Consider claim 23:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Doyle teaches wherein the one or more M2M devices comprise a device including a processor, a memory, a communications adapter in communication with a network and a sensor (See Doyle, e.g., the parents’ device, the child’s device, and the server with memories, processors to perform the steps or functions of the method of ¶ [0022]-¶ [0026], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).
         
          Consider claim 24:
                   The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Doyle teaches wherein the geofence comprises a user defined geographic area (See Doyle, e.g., determining boundaries of a geofence, categories may comprise single-family residences, apartment buildings, schools, airports, factories, shopping malls, parks, hospitals, and/or truck stops of ¶ [0022]-¶ [0023], and Fig. 1 elements 110-145, Fig. 2 steps 210-240).

Claim(s) 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Michalson, and further, in view of Zou et al. (US Pub. No.: 2005/0156715 A1: hereinafter “Zou”).

    Consider claim 2:
               The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 1. In addition, Doyle teaches geofence boundaries may be determined by selecting a class or category among a library of categories of geophysical entities that closely matches that of the geophysical entity of Fig. 1 elements 110-145, Fig. 2 steps 210-240). However, the combination of Doyle, Michalson does not explicitly teach wherein configuring the geofence by using user defined location attributes further comprises allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map.
               In an analogous filed of endeavor, Zou teaches wherein configuring the geofence by using user defined location attributes further comprises allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode (e.g., The user may click the button 1306 to draw a circular GeoFence. The mouse is then in GeoFence mode. The user may move the mouse cursor onto the Map screen of Fig. 13 elements 1306-1320) and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map (See Zou, e.g., The user may click the button 1306 to draw a circular GeoFence. The mouse is then in GeoFence mode. The user may move the mouse cursor onto the Map screen. The user may place the cursor exactly where the user wants to start the middle of the circle. The user may hold down the left button on the mouse as the radius of the circle is dragged outward. The user may release the mouse key when the circle is complete, and the inside of the circle becomes shaded. If the user is not pleased with the GeoFence, the user may click on it with the right mouse button, and choose delete of ¶ [0207]-¶ [0208], and Fig. 13 elements 1306-1320).
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of Doyle, Michalson, by adding the above features, as taught by Zou, so as to having an interface to allow a content administrator to define associations between user attributes, defined in user profiles to direct how content is to be targeted. 

     Consider claim 10:
               The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 9. In addition, Doyle teaches geofence boundaries may be determined by selecting a class or category among a library of categories of geophysical entities that closely matches that of the geophysical entity of Fig. 1 elements 110-145, Fig. 2 steps 210-240). However, the combination of Doyle, Michalson does not explicitly teach wherein configuring the geofence by using user defined location attributes further comprises allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map.
               In an analogous filed of endeavor, Zou teaches wherein configuring the geofence by using user defined location attributes further comprises allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode (e.g., The user may click the button 1306 to draw a circular GeoFence. The mouse is then in GeoFence mode. The user may move the mouse cursor onto the Map screen of Fig. 13 elements 1306-1320) and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map (See Zou, e.g., The user may click the button 1306 to draw a circular GeoFence. The mouse is then in GeoFence mode. The user may move the mouse cursor onto the Map screen. The user may place the cursor exactly where the user wants to start the middle of the circle. The user may hold down the left button on the mouse as the radius of the circle is dragged outward. The user may release the mouse key when the circle is complete, and the inside of the circle becomes shaded. If the user is not pleased with the GeoFence, the user may click on it with the right mouse button, and choose delete of ¶ [0207]-¶ [0208], and Fig. 13 elements 1306-1320).
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of Doyle, Michalson, by adding the above features, as taught by Zou, so as to having an interface to allow a content administrator to define associations between user attributes, defined in user profiles to direct how content is to be targeted. 

    Consider claim 18:
               The combination of Doyle, Michalson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Doyle teaches geofence boundaries may be determined by selecting a class or category among a library of categories of geophysical entities that closely matches that of the geophysical entity of Fig. 1 elements 110-145, Fig. 2 steps 210-240). However, the combination of Doyle, Michalson does not explicitly teach wherein configuring the geofence by using user defined location attributes further comprises allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map.
               In an analogous filed of endeavor, Zou teaches wherein configuring the geofence by using user defined location attributes further comprises allowing a user to define boundaries of the geofence by selecting a shape from a plurality of shapes to enable drawing mode (e.g., The user may click the button 1306 to draw a circular GeoFence. The mouse is then in GeoFence mode. The user may move the mouse cursor onto the Map screen of Fig. 13 elements 1306-1320) and using a drawing tool in combination with commercially available mapping products to draw the geofence using the selected shape by clicking and dragging a mouse on a map (See Zou, e.g., The user may click the button 1306 to draw a circular GeoFence. The mouse is then in GeoFence mode. The user may move the mouse cursor onto the Map screen. The user may place the cursor exactly where the user wants to start the middle of the circle. The user may hold down the left button on the mouse as the radius of the circle is dragged outward. The user may release the mouse key when the circle is complete, and the inside of the circle becomes shaded. If the user is not pleased with the GeoFence, the user may click on it with the right mouse button, and choose delete of ¶ [0207]-¶ [0208], and Fig. 13 elements 1306-1320).
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of Doyle, Michalson, by adding the above features, as taught by Zou, so as to having an interface to allow a content administrator to define associations between user attributes, defined in user profiles to direct how content is to be targeted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Rahnama; Hossein (US Pub. No.: 2013/0212130 A1) teaches “Zone management infrastructure systems and methods are presented. A zone comprises a set of boundary conditions, which can include a geographic boundary. Zones further comprise a zone object representing the nature of the zone and the services or applications offered by the zone. Zone objects have intrinsic value based on their boundary conditions as well as the services they offer. Zone owners can allow third parties to offer services for the zone in exchange for a fee.”

          Dinoff et al. (US Pub. No.: 2010/0203901 A1) teaches “Location-based services are provided in a communication system comprising a wireless network. In one aspect, information indicative of location of a given mobile user device of the system is periodically collected. The collected location information is processed in a server or other processing device of the system to determine at least one normal pattern of movement of the mobile user device from at least a first location to a second location. An alert is generated if subsequent movement of the mobile user device from the first location to the second location exhibits a significant deviation from the normal pattern of movement. The normal pattern of movement may be used to generate a multidimensional geofence that includes, in addition to a geographic area dimension, at least one additional dimension such as, for example, a speed of movement dimension, a direction of movement dimension, a stop duration dimension, or a related device proximity dimension.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667